                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               EVANSVILLE DIVISION

JULIE GREENBANK,                                 )
                                                 )
                           Plaintiff,            )
                                                 )
                      v.                         )     No. 3:18-cv-00239-SEB-MPB
                                                 )
GREAT AMERICAN ASSURANCE                         )
COMPANY,                                         )
                                                 )
                           Defendant.            )

                                         ORDER

       On November 26, 2018, Plaintiff Julie Greenbank brought suit against Great

American Assurance Company (“Great American”) [Dkt. 1-3]. On December 20, 2018,

following the removal of the case to federal court, pursuant to 28 U.S.C. § 1332, Ms.

Greenbank filed her first Amended Complaint alleging eight causes of action: breach of

contract (Count I); bad faith (Count II); theft (Count III); statutory conversion (Count

IV); criminal mischief (Count V); statutory, common law, and constructive fraud (Count

VI); and common law conversion (Count VII), and negligence (VIII). [Dkt. 10]. Now

before the Court is Great American’s Motion for Summary Judgment, filed on July 19,

2019, [Dkt. 51], and Ms. Greenbank’s Cross-Motion for Partial Summary Judgment, filed

on December 10, 2019. [Dkt. 79]. Both motions were brought pursuant to Federal Rule of

Civil Procedure 56.

       Also before the Court are Ms. Greenbank’s Motion for Reconsideration, [Dkt. 64],

as well as her Objection to the Magistrate Judge’s January 2, 2020 Order, [Dkt. 86].


                                             1
        For the reasons detailed below, we deny Ms. Greenbank’s Cross-Motion for

Partial Summary Judgment. We grant in part and deny in part Great American’s

Motion for Summary Judgment. Ms. Greenbank’s Motion for Reconsideration is denied.

Her objection to the Magistrate Judge’s January 2, 2020 Order is overruled.

                                        Background

   I.      General Objections to Evidentiary Submissions

        Local Rule 56-1 requires that “a party must support each fact the party asserts in a

brief with a citation to a discovery response, a deposition, an affidavit, or other

admissible evidence.” Great American argues that Ms. Greenbank has proffered

numerous facts without citations to proper evidentiary support. We resolve these specific

evidentiary disputes as they relate to material facts as needed throughout this Order.

        Additionally, both parties, subsequent to the completion of briefing, submitted

additional exhibits in support of their respective motions. On February 28, 2020, Great

American filed a “Notice of Corrected Exhibits,” in which it submitted 40 pages of

deposition testimony that had been cited in its brief but omitted as exhibits. Its additional

submissions primarily reflect instances in which it either cited and then submitted the

wrong portion of deposition testimony or instances where it omitted submitting portions

of deposition transcripts that were cited to properly.

        On February 14, 2020, Ms. Greenbank submitted her “Supplemental Documents,”

submitting evidence that she similarly claims was cited in her briefing but inadvertently

omitted. Her additional submissions, like Great American’s, are reflective of evidence

that she cited to but failed to submit as evidentiary support. She also corrects improper

                                              2
citations in her briefing, directing the Court to the previously submitted exhibit that

supports her statement. In total, Ms. Greenbank submitted over 450 pages of exhibits that

were not included in her briefing.

         Great American argues that it has been highly prejudiced by this deluge of

untimely submissions. Great American maintains that the parties did not commit

commensurate errors in submitting their belated exhibits: Great American merely “sought

to correct [] omission[s]” whereas Ms. Greenbank sought to “supplement” evidence. We

disagree with Great American’s description that the parties’ errors are qualitatively

different—quantitatively different, true—but both have flooded the court’s docket with

new and belated evidentiary submissions creating at best unfairnesses for opposing

counsel and a confused record for the Court to review. Rather than excluding entirely

from consideration all of Ms. Greenbank’s new submissions—which would seem unjust

in light of the parties’ shared faults—we shall address and resolve the specific factual and

evidentiary disputes as they arise in our analysis. To the extent Great American has been

prejudiced by any particular untimely submission by Ms. Greenbank, it shall be noted.

   II.      Facts

   A. Ms. Greenbank’s Purchase of Thomas and Execution of the Equine Mortality
      Policy

         In September 2017, Ms. Greenbank purchased an American Saddlebred gelding

horse named Awesome at This (barn name “Thomas”) for $500,000. [Dkt. 51-2, at 3;

Dkt. 80, at 9]. At the time of purchase, Thomas was a championed, competitive show

horse weighing 959 pounds. [Dkt. 80, at 9-10]. Ms. Greenbank arranged for Thomas to


                                              3
be boarded and trained at Cedarwood Farms in Evansville, Indiana, which is owned and

operated by Chuck Herbert. Mr. Herbert began training Thomas in December 2017. [Dkt.

80, at 9].

       Ms. Greenbank and Great American executed a mortality insurance policy (the

“Policy”) with a major medical endorsement, effective September 28, 2017 through

September 28, 2018, providing financial protections for Thomas. [Dkt. 51-2, at 3; Dkt.

80, at 10]. The Policy’s mortality coverage was for Thomas’s full purchase price of

$500,000. [Id. at ¶ 17]. The initial one-year term was set to expire on September 29,

2018, but Ms. Greenbank also purchased a “Guaranteed Renewal Endorsement,” which

provided a renewal of the Policy year-to-year thereafter. [Am. Compl. at ¶¶ 19-20]. The

“death or authorized humane destruction” of Thomas qualified as a covered loss under

the Policy so long as Ms. Greenbank complied with various conditions precedent.

       First, Section VI(F) of the Policy, in relevant part, provides:

       It is a condition precedent of any liability by us under this policy that, in the
       event of any accident, injury, illness, lameness condition or lameness injury,
       disease, or physical disability of any kind of or to [Thomas], you do each and
       every one of the following or have it done by another:
                1. [omitted]
                2. Give immediate notice to us of the accident, injury, illness, lameness
                   condition, or lameness injury, disease, or physical disability of any kind.
                   Such notice should be given by telephone to us at our 24 HOUR
                   EQUINE OPERATIONS CALL NUMBER: 1-800-331-0211, and
                   must include (a) a description of the accident, injury, illness, lameness
                   condition or lameness injury, disease, or physical disability and (b) the
                   name and contact information of the qualified veterinarian caring for the
                   “horse”
                3. [omitted]
                4. Allow us to examine, and if we so require, to assume control over the
                   treatment of the "horse" by a "qualified veterinarian" of our choice, at
                   our expense, and allow the “horse” to be removed for such treatment[.]

                                              4
                 5. [omitted]

      The Policy further provided:

      PLEASE NOTE

      IMMEDIATE NOTICE OF ANY OCCURRENCE WHICH COULD RESULT IN
      A CLAIM INVOLVING ANY ANIMAL INSURED UNDER THIS POLICY
      MUST BE GIVEN BY YOU, YOUR REPRESENTATIVE, OR OTHER
      PERSONS WHO HAVE CARE, CUSTODY AND CONTROL OF SUCH
      ANIMAL. NOTICE IS TO BE GIVEN TO GREAT AMERICAN INSURANCE -
      EQUINE OPERATIONS CALL 24 HOURS 1-800-331-0211. PLEASE ADVISE
      POLICY NUMBER, NAME OF INSURED, AND ANIMAL INVOLVED,
      ALSO INCLUDE A TELEPHONE NUMBER TO CONTACT WHERE THE
      ANIMAL IS LOCATED. GENERAL CONDITION 6 OF THE POLICY
      STIPULATES THE REQUIREMENTS FOR TREATMENT OF SICKNESS OR
      INJURY TO AN INSURED ANIMAL. THESE STIPULATIONS MUST BE
      ADHERED TO IMMEDIATELY WHEN THE CONDITION OR INJURY IS
      OBSERVED OR KNOWN. IT IS ESSENTIAL TO CONFORM TO ALL THE
      ABOVE REQUIREMENTS SINCE FAILURE TO DO SO WILL INVALIDATE
      ANY CLAIM UNDER THIS POLICY.

       Section IV(G) outlines the duties of Ms. Greenbank in the event of a covered
cause of loss:

      It is a condition precedent to any liability by us under this policy that, in the event
      of any loss of the “horse” because of the occurrence of a Covered Cause of Loss,
      you do each and every one of the following or have it done by another:

      [. . . ]

      5. Assist and cooperate with us and our representatives in the adjustment and
      investigation of any claim or potential claim by:
             a. providing us and our representatives with access to any person(s),
             information, records and documents we may require; and
             b. submitting and, so far as is within your power causing other persons to
             submit, to examinations under oath if required by us.

       Finally, Section VII(F) provides:

      [N]o suit, action or proceeding for the recovery of any sum under this policy may
      be brought against us unless you have first fully complied with all terms,
      conditions and provisions of this policy.

                                             5
   B. Thomas’s Declining Health and Great American’s Intervention

       Concerns about Thomas’s health first arose in February 2018, when Mr. Herbert,

Thomas’s trainer and a veterinary technologist with more than 40 years of experience,

sought an assessment from Dr. Raymond Stone, a licensed veterinarian with an equine

practice [Am. Compl. at ¶¶ 21-34]. On February 12, 2018, Dr. Stone treated Thomas for

colic before diagnosing him with bilateral pleural pneumonia on February 15, 2018. [Dkt.

51-2, at 6; Dkt. 80, at 10]. Dr. Stone determined that Thomas’s pneumonia was bacterial

and thus began treating him with “heavy antibiotics.” [Dkt. 51-2, at 7]. While Dr. Stone

communicated primarily with Mr. Herbert, Ms. Greenbank was aware of Thomas’s

pneumonia at the time of his diagnosis on February 15, 2018. [Dkt. 51-2, at 7].

       Thomas’s pneumonia continued into March 2018. On March 6, 2018, Mr. Herbert

reported to Ms. Greenbank that Thomas had a “lot of congestion . . . in his trachea.” [Dkt.

1-2, at 7]. In late-March 2018, Dr. Stone determined that Thomas’s pneumonia was

“systemic” and that Thomas was “very sick.” [Dkt. 51-2, at 7; Dkt. 80, at 10]. Ms.

Greenbank concedes that, by late March, Thomas was “pretty darn sick” and in “critical

condition.” [Dkt. 51-2, at 8].

       Dr. Stone suspected that Thomas was suffering from other ailments at this time as

well. He testified that both he and Mr. Herbert, due to the exudate and odor of Thomas’s

cough, were concerned that Thomas had a lung abscess. Nonetheless, Dr. Stone believed

that “it eventually resolved because the drainage stopped.” [Dkt. 80, at 11]. Dr. Stone

further noted that by the end of March 2018, Thomas had lost 200 to 250 pounds and had

developed cellulitis in all four legs. Thomas had also developed uveitis in his eye. On

                                             6
March 26, 2018, Ms. Greenbank inquired of Mr. Herbert whether she should “file”

Thomas’s medical bills with the insurance company, to which he responded in the

affirmative. [Dkt. 51-2, at 9]. Dr. Stone also informed Ms. Greenbank that he

recommended referring Thomas to a hospital, but, following a consultation with Dr.

Stone and Dr. Clair Latimer, who was an ophthalmologist at Rood & Riddle Equine

Hospital, it was decided that Thomas should continue to be treated at Cedarwood.[Dkt.

80, at 11].1

       In April 2018, Dr. Stone noted that Thomas was responding positively to these

treatments. On April 10, 2018, Dr. Stone examined Thomas and reported that his lungs

and right eye were now clear, but his left eye remained a little cloudy. On April 13, 2018,

Dr. Stone decided that Thomas’s pneumonia medication could be decreased considering

his improving condition. 2 Dr. Stone continued to decrease Thomas’s medication before

deciding to ween him off it completely on April 21, 2018. Mr. Herbert agreed that



1
  It is contested who precisely participated in this decision-making process. Ms. Greenbank
asserts that Dr. Stone, Dr. Latimer, and she ultimately agreed to continue treatment of Thomas at
Cedarwood. [Dkt. 80, at 11]. Great American rejects the implication that the decision was made
by the veterinarians, arguing that only Ms. Greenbank or Mr. Herbert would have had the
authority to make this decision. [Dkt. 95, at 12]. Nonetheless, Dr. Stone, though he had no
decision-making authority, did not dissent from the decision. [Dkt. 118-2, Stone. Dep., 241-42].
Moreover, Dr. Stone’s notes reflect that the decision arose from unanimous agreement among
himself, Dr. Latimer, Mr. Herbert, and Ms. Greenbank. [Dkt. 79-36, at 3]. Ultimately, to the
extend there was a dispute, it is immaterial to our holdings. Likewise, we need not resolve at this
time the parties’ dispute over whether Dr. Stone continued to consult with Dr. Latimer on
Thomas’s eye health.
2
  Great American challenges these averments as improper expert testimony from Dr. Stone, who
has not been disclosed as an expert. Ms. Greenbank responds that this information is being
offered not as expert testimony, but to establish what notice she had regarding Thomas’s health.
[Dkt. 122, at 2]. We agree with Ms. Greenbank that these statements may be offered for this
purpose.
                                                 7
Thomas’s appetite finally was increasing, and his health was improving. [Dkt. 80, at 11].

Ms. Greenbank asserts that by April 29, 2018, Dr. Stone had reported that Thomas

“overall appear[ed] better.” Great American counters that Dr. Stones’s notes from this

time do not, in fact, reflect that Thomas was “overall” doing well. Specifically, Dr. Stone

had noted that Thomas had pulled his right stifle, rendering him lame in his right hind.

[Dkt. 95, at 13].

       Not until April 26, 2018 did Ms. Greenbank report to Great American that Thomas

was battling pneumonia. [Dkt. 51-2, at 9; Dkt. 80, at 11]. Charlotte Bloxsom, a senior

claims adjuster at Great American, was assigned to Ms. Greenbank’s claim. [Id.] Ms.

Bloxsom immediately opened a claim file for Thomas and began the investigatory

process into Thomas’s pneumonia. [Id.].

       On May 3, 2018, Ms. Greenbank informed Ms. Bloxsom that Thomas had

recovered from his pneumonia and was back in training. 3 [Dkt. 51-2, at 9; Dkt. 80, at 11-

12]. However, Ms. Greenbank later confirmed in her deposition that Thomas “had been

sick continuously from February until June.” [Dkt. 51-2, at 10]. Additionally, at no time



3
  The parties also dispute whether Ms. Greenbank misrepresented the fact that Thomas was “in
training.” Ms. Greenbank asserts that she visited Cedarwood in late April 2018 and observed
Thomas lunging on lead line, which Mr. Herbert had confirmed would be a part of his training at
Cedarwood. [Dkt. 80, at 12]. Despite Thomas’s ailment, Mr. Herbert never had reported to Ms.
Greenbank that he would cease training Thomas. [Dkt. 80, at 12]. Thus, she argues, her
statements regarding Thomas’s training were accurate. However, Mr. Herbert testified that
Thomas was not in training from April to June 2018. In April, Thomas was lunged on only three
occasions before his cough prevented his further training. [Dkt. 95, at 11]. Additionally, while
Ms. Greenbank’s brief states that she believed Mr. Herbert was exercising Thomas at this time as
a part of a training regime, her affidavit does not include this information. [Dkt. 117, at 6; see
generally Dkt. 79-11]. This dispute need not be resolved at this time as it has no bearing on our
ruling.
                                                8
in her conversations with Ms. Bloxsom did Ms. Greenbank inform her of Thomas’s eye

issues, leg issues, or weight lost. [Dkt. 51-2, at 10].

       On May 7, 2018, Thomas’s condition appeared to be in decline. His limp had

worsened, and his cough had returned. Mr. Herbert informed Dr. Stone that he “didn’t

think Thomas was going to make it” [Dkt. 51-2, at 11]. Ms. Greenbank testified that

Thomas’s limp was so severe that she was afraid to have him walk on it. [Dkt. 95, at 14].

However, she did not discuss any of these new developments with Ms. Bloxsom or any

other representative of Great American. [Dkt. 51-2, at 11].

       By May 10, 2018, Thomas’s health again seemed to be improving, says Ms.

Greenbank. Mr. Herbert reported that Thomas was “bright and eating great.” Dr. Stone’s

examination on May 10, 2018, confirmed that Thomas was walking “ok,” had a good

appetite, and his trachea was clear. According to Dr. Stone’s assessment, “Everything

appears good, concern is weight loss, but horse finally eating extremely well to rebuild

muscle[.]” Following this examination, neither Ms. Greenbank nor Mr. Herbert sought

further veterinary assistance from Dr. Stone until June 5, 2018.

       Thereafter, Thomas’s health apparently remained generally steady until it

drastically worsened. On May 14, 2018, an employee at Cedarwood informed Ms.

Greenbank that Thomas was “having a good day,” and “[i]f he’s not walking, he’s

grazing!!” [Dkt. 80, at 13]. At the end of May 2018, according to Ms. Greenbank,

Thomas did not have any trouble walking or standing, and Mr. Herbert thought it




                                               9
“look[ed] like he might be gaining weight.” On June 1, 2018, an employee texted Ms.

Greenbank that “Thomas walked great this morning.” [Id.].4

       Sadly, these victories proved to be short-lived for Thomas. On June 5, 2018, Mr.

Herbert, having grown concerned over Thomas’s weight loss, contacted Dr. Stone for a

consultation. Dr. Stone examined Thomas on June 5 and 7, 2018, and concluded that

Thomas’s pneumonia/lung infection had recurred. [Dkt. 80, at 13]. 5 Around this same

time, Thomas’s ability to get up and down was compromised. [Id.]. On June 8, 2018, Dr.

Stone contacted Ms. Bloxsom and informed her that Thomas’s condition had deteriorated

and that he “probably” needed to be euthanized. [Dkt. 51-2, at 10; Dkt. 80, at 13; Dkt. 95,

at 15]. Following receipt of this information, Great American retained its own

veterinarian, Dr. Nathan Slovis, to provide consultation and treatment for Thomas. [Dkt.

51-2, at 10; Dkt. 80, at 13].

       Dr. Slovis initially recommended that Thomas be transported to a local clinic for

treatment as soon as practicable before concluding that it was in Thomas’s best interest to

be shipped to his facility in Lexington, Kentucky. [Dkt. 51-2, at 11]. On or about June 8,

2018, Mr. Herbert transported Thomas to Hagyard Equine Medical Institute (“Hagyard”)

so that he could be treated by Dr. Slovis and his team. It was at this time that Great




4
  Great American disagrees that a reasonable person would believe Thomas’s health was
“improving” or that Thomas was walking without a handicap at this point in time, given that any
improvement was sandwiched for brief intervals between severe health concerns. [Dkt. 95, at
14]. Great American also disputes the admissibility of the evidence proffered by Ms. Greenbank
in support of her averments, but does not provide a specific basis for its objection. This dispute,
like many others, does not require a resolution for purposes of our ruling here.
5
  The parties’ dispute whether the pneumonia recurred or was chronic.
                                                10
American assumed control over the treatment of Thomas pursuant to the Policy provision

authorizing that action. [Dkt. 51-2, at 11; Dkt. 80, at 14].

       Dr. Kathy MacGillivray was the doctor on call at Hagyard when Thomas arrived

and would eventually become Thomas’s primary veterinarian while at Hagyard. She

evaluated Thomas and determined that he was suffering from a deep lung abscess that

had not been visible via Dr. Stone’s medical equipment, necessitating a large amount of

pus to be drained from Thomas’s lungs. Thomas was also diagnosed with laminitis—an

inflammation of tissue inside a horse’s hoof. Thomas was found to be emaciated as well,

warranting a body score of 1, the lowest possible score assignable to him. [Dkt. 51-2, at

11]. Thomas’s health condition upon arrival at Hagyard alarmed Dr. Slovis and Dr.

MacGillivray, who believed Thomas should have been referred to specialists months

earlier. Dr. Slovis was concerned about the lack of treatment Thomas had received while

he was in Ms. Greenbank’s care, finding it inadequate especially with regard to his

“abscess or hoof or feet issues.” [Dkt. 51-2, at 11]. 6

       The parties dispute whether and to what extent Dr. MacGillivray recommended

euthanization following her initial assessment of Thomas. Ms. Greenbank asserts that Dr.

MacGillivray informed Great American that Thomas’s survival rate was low, making

euthanization not unreasonable. ]Dkt. 80, at 14]. However, Dr. MacGillivray testified that




6
 Counsel for Ms. Greenbank asserts that this constitutes an expert opinion and that, because Dr.
Slovis was never designated as an expert by defendants, it should be disregarded. However,
much like the challenge to Dr. Stone’s testimony, we view this statements as relevant to a
determination of what information was possessed by Great American at the time it took control
of Thomas’s health. These statements are not received in the record as expert’s opinion evidence.
                                               11
she refrained from recommending euthanization because Thomas had not yet received

appropriate health care. [Dkt. 95, at 16]. Specifically, she viewed the true nature of

Thomas’s health as unclear based on what seemed to be a lack of proper medical

treatment. She thus preferred to attempt to stabilize Thomas before issuing a decision on

euthanization. [Dkt. 57-5, Claim Notes 158, 161]. Nonetheless, Ms. Greenbank claims

that Great American “requested Hagyard to undertake any treatment necessary to keep

Thomas alive and [Great American] did not consider whether it was reasonable to

euthanize Thomas, his insured use as a show horse, 7 his future athleticism or Julie’s

insured investment.”[Dkt. 80, at 14-15]. This averment, and the underlying factual

dispute, require some unpacking, which we will undertake shortly.

       On June 11, 2018, Dr. Bryan Fraley, another veterinarian at Hagyard,

recommended performing a tenectomy on Thomas, which involved cutting the tendon in

his hind leg. Ms. Greenbank believed the procedure would render his future athletic

career “unlikely,” though it would preserve his life as a pasture horse. [Dkt. 80, at 15].

Ms. Greenbank objected to the procedure, preferring that more conservative treatment

options be explored to preserve his future athleticism as a show horse. [Dkt. 80, at 15].

Notwithstanding her objections, though Great American chose not to pursue more

conservative treatment options, it denies having refused to consider them. Dr. Fraley

testified that there were no more conservative options that would have been viable in

saving Thomas’s life [Dkt 95-25, at 90].


7
 As will be discussed further, it is disputed whether Great American was required to consider
Thomas’s purported “use” when deciding what treatment plan to employ.
                                               12
       After notifying Ms. Greenbank that her refusal to cooperate with the chosen

course of action could jeopardize her ability to receive further coverage under the Policy,

Great American directed that the tenectomy be performed on June 11, 2018. [Dkt. 80, at

15; Dkt. 95, at 18]. The next day, on June 12, 2018, Great American instructed Hagyard

not to release Thomas to Ms. Greenbank absent Dr. MacGillivray’s approval and Great

American’s permission. [Dkt. 80, at 16]. Ms. Greenbank asserts that this directive not to

release Thomas continues to date, though, as Ms. Bloxsom testified, the issue has not

been revisited with Hagyard since June 12, 2018.[Dkt. 79-8, at 206].

       Great American argues that Thomas responded positively to this surgical treatment

and that his condition improved significantly once he was in its care. [Dkt. 51-2, at 13].

Even Ms. Greenbank recognized that Thomas looked healthy, his weight had improved,

and he was “moving pretty well.” [Dkt. 51-2, at 13]. However, Ms. Greenbank maintains

that Thomas has continued to suffer various ailments.

       Since his transport to Hagyard, Great American has paid all his medical bills and

expenses incurred for his treatment. [Dkt. 51-2, at 13; Dkt. 80, at 17].

   C. Great American’s Request for Examinations Under Oath and Records

       While Hagyard was treating Thomas, Great American continued its investigation

of Ms. Greenbank’s claims. On September 5, 2018, Great American issued a letter to Ms.

Greenbank requesting that she and her agents appear for examinations under oath

(“EUOs”), which it asserts was a condition precedent to establishing Great American’s

liability under the Policy pursuant to Section VI(G)(5). [Dkt. 51-2, at 13; Dkt. 80 at 16-

17]. Great American specifically requested that Ms. Greenbank, her husband, Dr. Stone,

                                             13
Mr. Herbert, Mr. Herbert’s assistant, and Mr. Herbert’s son appear for EUOs. [Dkt. 51-2,

at 13]. Ms. Greenbank was also asked to produce Thomas’s veterinary records, training

records, and any communications between herself and Mr. Herbert related to Thomas’s

health. [Dkt. 51-2, at 13; Dkt. 80 at 17].

       Ms. Greenbank’s EUO was scheduled for December 6, 2018. [Dkt. 51-2, at 14].

However, on November 26, 2018, she cancelled the interview. Instead, that same day, she

filed suit against Great American, which Great American claims was in contravention of

the Policy’s requirement that she submit to an EUO prior to filing suit. [Dkt. 51-2 at 14,

Dkt. 80 at 17]. Neither Dr. Stone nor Mr. Herbert and his employees had appeared for

their EUOs at the time this lawsuit was filed. [Dkt. 51-2, at 14]. Ms. Greenbank allegedly

also had not furnished all of the requested documents as required before initiating this

litigation. [Dkt. 51-2, at 14]. She did, however, provide a copy of the complaint to Great

American the day it was filed, stating that she would schedule “depositions in the

litigation in the near future.” Great American did not respond to this request. [Dkt. 51-2,

at 17; Dkt. 80, at 25].

       Ms. Greenbank generally does not dispute Great American’s factual averments on

these issues. She does disagree, however, with Great American’s interpretation of the

policy requirements, which we will take up during our legal analysis.

   D. Termination of the Policy

       The Policy expired by its term on September 28, 2018. [Dkt. 80, at 17]. While the

Policy included a Guaranteed Renewal Endorsement, Great American refused to honor

this endorsement. Despite the termination of the Policy, as well as a short-term renewal

                                             14
executed in lieu of the guaranteed one-year renewal, Great American has retained

custody and control of Thomas. [Dkt. 80, at 17].

       Great American moves for summary judgment on the majority of the claims

against it. Count I of Ms. Greenbank’s Complaint asserts four distinct breaches of

contract claims for (1) a covered loss, (2) denial of medical expenses, (3) an alternative

claim for approving a medical procedure terminating Thomas’s insured use, and (4) an

alternative claim for denial of the Guaranteed Policy Renewal. Both parties seek

summary judgment in their favor on Claim Number (1). 8

        Great American also requests summary judgment in its favor on the remaining

claims against it: bad faith (Count II); theft (Count III); statutory conversion (Count IV);

criminal mischief (Count V); statutory, common law, and constructive fraud (Count VI);

common law conversion (Count VII), and negligence (Count VIII). Ms. Greenbank

argues that genuine issues of material fact preclude granting summary judgment on these

counts. The parties agree that Indiana law governs all claims.


8
  As Ms. Greenbank observes, Great American also appears to be seeking summary judgment on
(4), but its argument in support of summary judgment with respect to the alleged breach for
failing to renew the Policy is relegated to a single conclusory sentence in an introductory
paragraph in which Great American does not even address the language of the Guaranteed
Renewal Endorsement nor does it provide any analysis of how its request for summary judgment
comports to the terms therein. She argues that such an underdeveloped argument does not
suffice to prevail on summary judgment. Indeed, the Court was uncertain whether Great
American was even seeking summary judgment on this issue as its briefing omits any clear
statement to that effect. Great American offers no response to Ms. Greenbank’s arguments.
While it briefly revisits a discussion of the Guaranteed Renewal Endorsement within its bad faith
discussion, it never provides any clarity as to whether it is seeking summary judgment on this
issue and, if so, what specific language in the Policy are its arguments being advanced. We
suspect Great American’s analysis on this issue is largely reflective of its general analysis of all
of Ms. Greenbank’s various alleged breaches; however, we will not grant summary judgment on
such an undeveloped issue.
                                                15
                              Collateral Motions & Issues

       Before turning to the parties’ cross-motions for summary judgment, we address

two pending collateral motions.

   I. Ms. Greenbank’s Motion for Reconsideration

       On February 22, 2019, Great American filed a Motion to Preserve Evidence,

requesting an order that “preserved the life of Thomas during the pendency of this

litigation” by permitting Great American to continue to maintain possession and control

of Thomas. We agreed with Ms. Greenbank that a denial of the motion was required

based on Great American’s “request go[ing] beyond the mere preservation of evidence by

seeking to maintain possession of Thomas when it has established no lawful right to do

so.” We also noted that at that time there was no evidence at risk of destruction, and thus

Great American had not provided a proper legal need for a preservation order. [Dkt. 63].

       Having ruled in Ms. Greenbank’s favor on that motion, the Court was more than a

little surprised when it was she who filed a Motion for Reconsideration. In that motion,

Ms. Greenbank asserts that the Court’s ruling “made a decision outside the adversarial

issues presented to the Court by the parties.” Specifically, Ms. Greenbank challenges as

improper the Court’s legal determination regarding Great American’s alleged

unauthorized control of Thomas. Ms. Greenbank identifies a single sentence in the Order

that she characterizes as a “legal determination” in which we stated as follows: “Ms.

Greenbank’s claim that Great American’s continued possession is unauthorized is

meritless because Ms. Greenbank never requested Thomas’s return, which allowed Great



                                            16
American the right and duty to retain possession of Thomas.” [Dkt. 63, at 3]. She thus

requests that we reconsider our Order so that we can redact this statement.

       Great American responds that this statement was “merely a reiteration of Great

American’s arguments,” and does not reflect the Court’s adoption thereof. Great

American is correct. As Great American explains, Plaintiff’s Motion for Reconsideration

omits mention of the full context of the Court’s order, specifically, the context in which

the Court issued this statement. That context makes abundantly clear that the disputed

sentence was contained squarely within a paragraph in which the Court was summarizing

Great American’s arguments and analysis. It plainly does not reflect a substantive legal

conclusion by the Court.

       Ms. Greenback replies that, if this is the case, “the Court can simply clarify that

the statement was the Court’s reiteration of Great Argument’s argument.” We think that

is unnecessary given this clarification. Accordingly, we deny Ms. Greenbank’s Motion

for Reconsideration. Of course, now that the parties’ cross-motions for summary

judgment are ripe for ruling, we are positioned to offer a more fulsome legal analysis of

this issue.

       II. Ms. Greenbank’s Objection to the Magistrate Judge’s Order on
       Documents Reviewed in Camera

       A. Background

       On July 26, 2019, Ms. Greenbank filed a Motion to Compel seeking an order

compelling Defendant to produce certain documents and respond to deposition questions.




                                             17
       By the time this motion was filed, Ms. Greenbank had served six sets of

discovery, comprised of more than one hundred individual requests for documents. These

included Ms. Greenbank’s Requests for Production (“RFP) seeking, in part, documents

relating to the possession, control, and treatment of Thomas, the policies, claims and

investigation under the policies, including internal communications, from June 2018 to

present. In response, Great American produced more than 5000 pages of documents,

including pre and post-suit text communications by Great American personnel, Great

American’s pre-suit claim notes, post-suit photographs, and videos of Thomas.

       On May 7, 2019, Great American produced a 79-page Privilege Log withholding

or redacting nearly 800 documents based on confidentiality, relevance, and attorney-

client/work-product privileges. Ms. Greenbank took issue with several documents

referenced in the original privilege log, demanding to review virtually all of the withheld

attorney-client and work-product privileged documents. On June 27, 2019, Great

American provided a Supplemental Privilege Log setting forth additional explanations for

withholding the items that Ms. Greenbank sought to review. The Supplemental Log

specifically referenced responsive documents withheld or redacted under privileges for (i)

attorney-client, (ii) work product, (iii) relevance and, (iv) confidentiality.

       In her Motion to Compel, Ms. Greenbank requested that Great American be

ordered to (1) produce all documents identified in the Supplemental Privilege Log in their

native form, without redaction; (2) produce all internal documents and communications,

which originated after the filing of the Complaint and are responsive to Plaintiff’s

Requests for Production in their native form, without redaction (3) produce certain

                                              18
deponents for second depositions; and (4) be sanctioned in the amount of Ms.

Greenbank’s attorneys’ fees and costs incurred relating to the Motion to Compel and the

taking of the second (follow up) depositions. The parties were unable to resolve these

issues informally or with the assistance of the Magistrate Judge, who has presided over

no fewer than seven telephonic conferences in an effort to resolve the parties’ discovery

disputes.

       On December 4, 2019, the Magistrate Judge granted in part and denied in part Ms.

Greenbank’s Motion to Compel. The relevant portion of that Order required Great

American to “provide an Amended Supplemental Privilege Log by December 11, 2019,

that further detailed the privilege assertions for its claim notes.” As the Magistrate Judge

explained in his order:

       When describing the Claim Note File in the Supplemental Log, Great American
       lumps multiple claim notes in one row, omits the identity of the “sender,” i.e., the
       person creating the note, and instead identifies the persons as “Various;” omits the
       identity of the “Receiver” and generally cites “Great American employees and
       outside counsel for Great American;” does not include dates of the redact notes;
       and fails to reasonably describe the subject matter as the “Description” section
       provides no specificity. For example, the Court cannot discern if all the redacted
       Claim notes were pre-suit or if some were post- suit.

       [Dkt. 77, at 6]. In the event that Ms. Greenbank, once in receipt of the Amended

Supplemental Privilege Log, maintained her belief that privileges had been improperly

invoked with respect to the claim notes, the Magistrate Judge permitted the parties to

each select up to three claim notes for Great American to produce by December 18, 2019,

for an in-camera review. On December 18, 2019, following the production of Great




                                             19
American’s Amended Supplemental Privilege Log, 9 the parties notified the Court that

they did, indeed, desire an in-camera review. Great American asserted that each disputed

claim note was protected from disclosure by the work product doctrine on the grounds

that all were created following the initiation of litigation for the purposes of aiding its

defense.

       On January 2, 2020, following his detailed review of the parties’ submission, the

Magistrate Judge concluded that Great American had properly exercised its right to

withhold the claim notes pursuant to the work product doctrine.

       In reaching this conclusion, the Magistrate Judge applied the legal principles

underlying the work product doctrine, which had been previously articulated in his

December 4, 2019 order. As he explained therein,

       The work-product doctrine, announced in Hickman v. Taylor, 329 U.S. 495
       (1947), protects otherwise discoverable documents and was codified as Rule
       26(b)(3)(A) of the Federal Rules of Civil Procedure and provides:

              [A] party may not discover documents and tangible things that are prepared
              in anticipation of litigation or for trial by or for another party or its
              representative (including the other party’s attorney, consultant, surety,
              indemnitor, insurer, or agent). But, subject to Rule 26(b)(4), those materials
              may be discovered if: (i) they are otherwise discoverable under Rule
              26(b)(1); and (ii) the party shows that it has substantial need for the
              materials to prepare its case and cannot, without undue hardship, obtain
              their substantial equivalent by other means.. . . If the court orders discovery
              of those materials, it must protect against disclosure of the mental
              impressions, conclusions, opinions, or legal theories of a party’s attorney or
              other representative concerning the litigation.

9
  As noted by the Magistrate Judge, Great American fulfilled its duty to supply the Court and
Ms. Greenbank with an Amended Supplement Privilege Log: “Great American supplemented its
previous one-row privilege log regarding the entire Claim File with a seven-page privilege log
that corrected the aforementioned errors and permitted this Court to conduct a meaningful
review.” [Dkt. 85, at 2].
                                              20
       To come within the qualified protection from discovery created by Rule 26(b)(3),
       a party claiming protection must show that the materials sought are: (1) documents
       and tangible things; (2) prepared in anticipation of litigation or for trial; and (3) by
       or for a party or by or for a party’s representative. Caremark, Inc. v. Affiliated
       Computer Servs., Inc., 195 F.R.D. 610, 613–14 (N.D. Ill. 2000).

       [Dkt. 77, at 18].

       The Magistrate Judge thus determined that each disputed claim note was created

after the date on which the lawsuit was filed, which caused a significant change in the

relationship between the parties. The Magistrate Judge further noted that “Ms. Greenbank

has not provided the Court with case law that suggests that post-suit claim notes of this

nature are discoverable absent a showing of substantial need,” which she had not

established. [Dkt. 85, at 3]. In fact, the Magistrate Judge’s own research revealed that

such claim notes are not discoverable. See Logan v. Commercial Union Ins. Co., 96 F. 3d

971, 977 (7th Cir. 1996) (holding that defendants had “clearly” “demonstrated that the

documents were created in anticipation of litigation” when all “documents for which

[defendant] claimed privilege were written after [plaintiff’s] claim had processed,

investigated, and denied, and after [plaintiff] had already filed [suit]”); Indianapolis

Airport Auth. v. Travelers Prop. Cas. Co. of Am., 2014 WL 7360049, at *5 (S.D. Ind.

Dec. 23, 2014), objections overruled, 2015 WL 1013952 (S.D. Ind. Mar. 9, 2015)

(holding that the work-product doctrine applied to documents after the date of a letter

which “indicate[d] a significant change in the relationship between the insurer and the

insured as the interest of the parties no longer align[ed]. Compton v. Allstate Property &

Cas. Ins. Co., 278 F.R.D. 193, 196 (S.D. Ind. 2013) (holding that seven insurance record


                                              21
entries dated after plaintiff filed her lawsuit need not be produced based on work product

doctrine).

       We now address Ms. Greenbank’s objections to the Magistrate Judge’s January 2,

2020 Order.

       B. Standard of Review

       Rule 72(a) of the Federal Rules of Civil Procedure provides, in pertinent part, that

the district court “must consider timely objections and modify or set aside any part of the

order that is clearly erroneous or is contrary to law.” A finding is clearly erroneous when

the reviewing court is “left with the definite and firm conviction that a mistake has been

committed.” Brown v. Plata, 563 U.S. 493, 513 (2011). This is an “extremely deferential

standard.” Elder Care Providers of Indiana, Inc. v. Home Instead, Inc., No. 1:14-CV-

01894-SEB-MJD, 2017 WL 4250107, at *2 (S.D. Ind. Sept. 26, 2017); see also Pinkston

v. Madry, 440 F.3d 879, 888 (7th Cir. 2006). Additionally, arguments not made before

the magistrate judge are normally waived. United States v. Melgar, 227 F.3d 1038, 1040

(7th Cir. 2000).

       C. Analysis

       We note at the outset two significant deficiencies in Ms. Greenbank’s objection.

       First, she has failed to recognize that an objection to a specific ruling by the

Magistrate Judge is not an opportunity to recount every grievance one has with one’s

adversary or with the Magistrate Judge. To the extent Ms. Greenbank’s objections seek

remedies or relief for issues unrelated to or unaddressed by the Magistrate Judge’s

January 2, 2019 Order, they will be disregarded by us as irrelevant, inappropriate and

                                              22
misguided. 10 We remind Ms. Greenbank that we have before us for review only the

specific findings of the Magistrate Judge as set out in his order to which she has objected.

       Second, Ms. Greenbank has completely ignored the substantial deference that the

district court judge affords a magistrate judge’s ruling in these circumstances. Not once

does Ms. Greenbank cite to the appropriate standard of review, and she certainly never

applies it. Her objections are interposed in complete disregard of clear statutory authority

providing that a magistrate judge’s decision is to be overturned only if it is “clearly

erroneous.” Her objections are devoid of any argument that the Magistrate Judge

committed clear error in concluding that the work product doctrine shielded the disputed

claim notes from disclosure.

       Notwithstanding these significant oversights, we will briefly address her specific

objections.

       The gravamen of Ms. Greenbank’s objections is that because Great American

maintains claim notes as an ordinary business practice and, more specifically, maintained

claim notes related to Thomas’s health issues, the disputed claim notes had to have been

created in the ordinary course of business. However, this theory ignores the legal

authorities that support the Magistrate Judge’s finding that a significant change in the

relationship between an insured and an insurer that occurs when the two become

adversaries in litigation transforms items that once might have been created out of



10
  This includes, but is not limited to, her arguments that Great American is “withholding
additional claim notes not described on any privilege log” and that Great American has failed to
establish that the attorney-client privilege attaches to each disputed claim note.
                                               23
ordinary business practices into documents created for the purposes of litigation. She

faults the Magistrate Judge for failing to cite a case with facts identical to this one at the

same time she, as the Magistrate Judge observed, cites no case supporting a finding that

undermines his. While the cases cited by the Magistrate Judge may possess certain

distinguishing aspects, Ms. Greenbank fails to explain how she believes the Magistrate

Judge’s interpretation and application of this case law is clearly erroneous. Indeed, we

hold that his conclusion is entirely consistent with the cases upon which he has relied. See

Logan, 96 F. 3d at 977; Indianapolis Airport Auth., 2014 WL 7360049, at 5; Compton,

278 F.R.D. at 196.11

       The Magistrate Judge’s January 2, 2020 Order was not issued in a vacuum. He has

conducted no fewer than seven conferences with the parties in an effort to facilitate a

resolution of these discovery issues. Prior to conducting his in camera review of the

challenged documents, he had invested significant additional judicial resources in



11
   Ms. Greenbank also criticizes Great American’s redaction of a column within its Claim File
entitled “Claim Note Topic.” She raised a similar issue with the Magistrate Judge when she
requested the in camera review. However, as the Magistrate Judge ruled in his January 2, 2020
Order, Ms. Greenbank has waived an argument on this issue for failing to raise it in the earlier
briefing on the Motion to Compel. In her Objection, Ms. Greenbank continues to voice her
disagreement with this redaction. However, we agree with the Magistrate Judge: Ms. Greenbank
had ample opportunity to raise this issue in earlier briefing and did not. She cannot do so at this
much belated time. Her attempts to argue that Great American has improperly redacted a column
entitled “Claim Note Subject” fails for the same reason. Additionally, in her request for in
camera review, she argues that Great American’s privilege log was a “moving target” because of
its modifications (made pursuant to Court order) to information on the privilege log. The
Magistrate Judge rejected this argument as well, stating that it would not “punish Great
American for complying with this Court’s entry requiring a more detailed, amended privilege log
that better served this Court’s and Ms. Greenbank’s review.” Ms. Greenbank’s objection renews
her complaint that Great American’s privilege log is a “moving target,” while offering absolutely
no argument to establish any error on the part of the Magistrate Judge.
                                                24
reviewing and resolving many other issues raised by Ms. Greenbank in her Motion to

Compel. Ms. Greenbank’s wholly unsupported objections to the Magistrate Judge’s

January 2, 2020 Order provides no basis on which to derogate from the deference his

rulings are entitled to by overturning or revising any of them.

        As a final matter, we note that the parties dispute whether Great American’s

employees’ deposition testimony establishes that all of the claim notes were, in fact,

created in the ordinary course of Great American’s business. We will not venture into the

kind of protracted analysis of each deposition that would be required in order to

determine whether the evidence supports Ms. Greenbank’s theory.

        For these reasons, Ms. Greenbank’s objection to the Magistrate Judge’s Order is

overruled.

                                          Analysis

   I.      Standard of Review

        Summary judgment is appropriate where there are no genuine disputes of material

fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). A court must grant a motion for

summary judgment if it appears that no reasonable trier of fact could find in favor of the

nonmovant on the basis of the designated admissible evidence. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247-48 (1986). We neither weigh the evidence nor evaluate

the credibility of witnesses, id. at 255, but view the facts and the reasonable inferences

flowing from them in the light most favorable to the nonmovant. McConnell v. McKillip,

573 F. Supp. 2d 1090, 1097 (S.D. Ind. 2008).

                                             25
         Courts often confront cross-motions for summary judgment because Rules 56(a)

and (b) of the Federal Rules of Civil Procedure allow both plaintiffs and defendants to

move for such relief. In such situations, courts must consider each party’s motion

individually to determine if that party has satisfied the summary judgment standard. Kohl

v. Ass’n. of Trial Lawyers of Am., 183 F.R.D. 475 (D. Md. 1998). Here, the Court has

considered the parties’ respective memoranda and the exhibits attached thereto and has

construed all facts and drawn all reasonable inferences therefrom in the light most

favorable to the respective nonmovant. Matsushita, 475 U.S. at 574.

   II.       Discussion

   A. Great American is entitled to Summary Judgment on Ms. Greenbank’s Breach of
      Contract Claim

         “Matters involving disputed insurance policy terms present legal questions and are

particularly apt for summary judgment.” Erie Indem. Co. for Subscribers at Erie Ins.

Exch. v. Estate of Harris by Harris, 99 N.E.3d 625, 629 (Ind. 2018), reh'g denied (Aug.

23, 2018).

         Both parties seek summary judgment as to Ms. Greenbank’s allegation that Great

American breached the insurance contract when it failed to pay a covered mortality loss

provided for in the Policy. This breach of contract claim is at the heart of the parties’

legal disputes. Great American, which has advanced a variety of grounds on which it

claims it is entitled to summary judgment on this breach of contract claim, begins with

the question: Does the continued survival of Thomas foreclose Ms. Greenbank’s

entitlement under the Policy to mortality coverage benefits? Great American maintains


                                             26
that Thomas’s continued existence obviously defeats any claim that Ms. Greenbank has

incurred a covered loss under the Policy. Ms. Greenbank disagrees, though her rationale

is not so straightforward. We address the parties’ respective positions in turn below.

       Great American’s theory of defense is clear: the Policy that provided coverage was

based on Thomas’s “Mortality,” which is defined in the Policy as the “death” or

“authorized humane destruction” of Thomas. Thomas remains neither dead nor

destroyed. “No further inquiry in needed,” says Great American, arguing that Ms.

Greenbank cannot genuinely dispute that she has sustained a covered loss under an

equine mortality policy when Thomas is still in existence. Having suffered no covered

loss, clearly Great American has not breached the Policy by failing to pay proceeds that

are contingent on such a loss.

       Ms. Greenbank does not agree that the analysis of this issue is so straightforward,

arguing that, by seeking EUOs, Great American essentially admitted the existence of a

covered loss and cannot now assert otherwise. For context, we revisit Section VI(G)(5) of

the policy.

       G. Your Duties In The Event Of A Covered Cause of Loss

       It is a condition precedent to any liability by us under this policy that, in the event
       of any loss of a “horse” because of the occurrence of a Covered Cause of Loss,
       you do each and every one of the following or have it done by another:
                1. [omitted]
                2. [omitted]
                3. [omitted]
                4. [omitted]
                5. Assist and cooperate with us and our representatives in the adjustment
                   and investigation of any claim or potential claim by:



                                              27
                      a. providing us and our representatives with access to any
                         person(s), information, records and documents we may require;
                         and
                      b. submitting and, so far as is within your power causing other
                         persons to submit, to examinations under

       Ms. Greenbank maintains that, according to the plain language of this provision,

her duty to submit to an EOU was triggered only in the event that a “covered cause loss”

occurred. Her understanding of Section VI(G) turns on a covered loss being a condition

precedent to EUOs. By demanding that Ms. Greenbank appear for an EOU and

subsequently using her failure to appear as a defense, Great American has essentially

conceded that a “covered cause of loss” had occurred, argues Ms. Greenbank. She

contends that if no covered cause of loss occurred, then she had no duty to appear for an

EOU, and Great American should be estopped from using her failure to participate

therein as a shield to liability. Accordingly, Great American has effectively pled itself out

of the defense that no covered loss occurred, according to Ms. Greenbank, mooting any

“need [by the Court to] make a determination of the specific covered loss” that has

occurred.

       Great American responds that Ms. Greenbank’s argument clearly “lacks legal

merit[,]” in that it “contradicts principles of Indiana insurance coverage and disregards

reality.” That reality, is of course, that Thomas is still alive. Great American also raises

several defenses to Ms. Greenbank’s interpretation of the Policy terms as well as Indiana

law, including the absence of any covered loss. Although it has asserted various

alternative defenses, Great American argues that the Court can begin and end its analysis

of this issue with the fact that Thomas is, by all accounts, still alive.

                                               28
       We turn to principles of insurance contract construction to determine whether the

covered cause of loss provision in the Policy is cancelled or mooted or otherwise

overcome by Great American’s request for Ms. Greenbank’s EOUs.

       When interpreting an insurance policy such as this one, “we give plain and

ordinary meaning to language that is clear and unambiguous.” United Farm Family Mut.

Ins. Co. v. Matheny, 114 N.E.3d 880, 885 (Ind. Ct. App. 2018), trans. denied, 124 N.E.3d

40 (Ind. 2019). The language is unambiguous if “reasonable persons could not honestly

differ as to its meaning.” Id. To this end, we look to see “if policy language is susceptible

to more than one interpretation.” Id. Here, the parties do not dispute that the language is

unambiguous, nor could they as the disputed term—covered cause of loss—is defined

and clearly only provides insurance coverage for Thomas’s death or destruction, neither

of which has occurred. 12 Glob. Caravan Techs., Inc. v. Cincinnati Ins. Co., 135 N.E.3d

584, 588 (Ind. Ct. App. 2019), trans. denied, 2020 WL 888617 (Ind. Feb. 20, 2020).

Pursuant to this definition, with little difficulty, therefore, we reach the conclusion that

Thomas’s ongoing existence serves as a bar to Ms. Greenbank’s claim on the grounds

that a covered cause loss has not occurred.

       We do agree with Ms. Greenbank, however, that the Policy as written does not

permit Great American to condition its own liability on Ms. Greenbank’s compliance

with the EOUs since the EOU procedure is contingent on the existence of a covered

cause of loss. Because a covered cause of loss has not occurred, Great American cannot


12
   The Policy also provides coverage for “Theft” and “Wobbler Syndrome,” neither of which are
at issue here.
                                              29
use Ms. Greenbank’s failure to submit to an EOU before filing suit as a sword against

her. While arguably this Policy provision provides that Ms. Greenbank’s claim of a

covered loss triggered her duty to appear for the EUO (an argument implied but never

fully articulated by Great American), a plain reading of the Policy does not support that

interpretation. 13 In the face of conflicting interpretations, we are required to interpret the

Policy in favor of the insured. Id. 14 Notwithstanding this beneficial interpretation, this

defense is ultimately futile, given our determination that no covered loss has occurred.

       Great American’s request for EOUs did not constitute a concession that a covered

cause of loss occurred. Neither was it a breach of the contract by Great American to have

requested the EOUs when it was also challenging the existence of a covered cause of

loss. Pursuant to its plain language, the Policy bestows a duty on Ms. Greenbank, in the



13
   Great American correctly cites the general rule in insurance coverage disputes than an insured
has a duty to submit for EOUs. However, this general rule is contingent on policy language much
broader than that in the parties’ Policy. For example, insurance contracts often require insured to
participate in EOUs in the event of “a loss to which this insurance may apply.” Foster v. State
Farm Fire & Cas. Co., 674 F.3d 663, 664, 2012 WL 884857 (7th Cir. 2012). That is obviously
not how the Policy was written here. We recognize that EOUs serve an important investigatory
purpose, so it is unclear (though unnecessary for us to evaluate) why Great American would draft
the portion of this Policy so narrowly. Following an exhaustive review, we found no Indiana case
law evaluating such narrow language within the context of an EOU provision.
14
   Notably, Great American has not disagreed that a covered cause loss is a condition precedent
to Ms. Greenbank’s duty to participate in EOUs. However, we do not view Great American’s
silence on this singular component of the analysis as a complete concession that a covered loss
has occurred, as Ms. Greenbank requests that we do. Great American has adamantly,
consistently, and veraciously maintained that no covered cause loss has occurred. It would be
nonsensical to find that it has conceded this point—the most hotly disputed issue in this
litigation—by not responding directly to one facet of Ms. Greenbank’s argument. At most, we
view Great American’s silence as a concession that the Policy should be construed as imposing
EOU and production duties upon the insured only in the event of a covered cause loss. Indeed,
Great American responds to every other aspect of Ms. Greenbank’s argument on this issue,
including that it has somehow “pled itself” out of a defense or “waived” its ability to assert an
EOU defense.
                                                30
event of a covered cause of loss, to participate in an EOU. In parallel terms, Great

American is entitled under the Policy to assert that Ms. Greenbank has not fulfilled this

duty to participate in an EOU. This language in the Policy simply does not justify Ms.

Greenbank’s interpretation or her insistence that Great American’s demand for EOUs

relinquished its ability to dispute whether a covered cause of loss occurred. The

provision plainly imposes a burden on the insured to act in a particular way in the event

of a covered loss; but it does not condition or restrict Great American’s right to request

EOUs or document production based on the existence of a covered cause of loss.15 Great

American based its refusal to pay benefits under the Policy in part on its insured’s

recalcitrance in submitting to the EOU. However, this must be viewed as an alternative

ground for non-payment, and since Great American has claimed the lack of a covered

cause of loss as its basis for withholding payment of insurance benefits, it cannot succeed

in withholding benefits based on Ms. Greenbank’s refusal to participate in the EOU.

       We pause to briefly address Ms. Greenbank’s argument that Great American has

“pled itself out of the defense” of there being no covered cause of loss since Thomas is

still alive. This contention is largely interwoven with her argument that Great American

conceded a covered loss by requesting EOUs and document production. Ms. Greenbank’s




15
  Moreover, contrary to Ms. Greenbank’s description of the facts, Great American never
demanded EOUs or document; rather it requested that Ms. Greenbank submit to this obligation
under the contract. [Dkt. 51-13]. Further, this request from Great American was made with a full
reservation of rights, wherein it specifically stated: “None of our actions, including our requests
for documents, your Examination Under Oath, and the four additional Examinations should be
considered or construed to be a waiver or estoppel of our rights under your policy with us or
applicable law.” [Id.].
                                                31
assertion that Great American has “pled itself out of a case” reflects the principle that

“the exercise of a contingent contractual right admits the contingency has occurred.” We

cannot adopt this argument for two really good reasons. First, we have previously

concluded that Great American did not concede the existence of a covered cause of loss

by requesting EOUs. Nothing in Section VI(G) conditions Great American’s ability to

request EOUs on the existence of a covered loss; rather, that Section triggers Ms.

Greenbank’s duty to comply with any such requests. Second, none of Ms. Greenbank’s

cited case law supports a finding that Great American has somehow “pled itself out of

court” in this fashion.16

       Moreover, as Great American put it, a contrary finding would defy logic. Under

the clear terms of the Policy, a covered cause of loss arises only in the event of Thomas’s

death. Thomas is not dead, and further, Great American has never mistakenly believed he

was dead. Ms. Greenbank has no factual basis on which to assert otherwise. 17

       We conclude this discussion by addressing Ms. Greenbank’s claim that Great

American has somehow unreasonably prevented Thomas’s euthanization. Throughout her



16
   Tamayo v. Blagojevich, 526 F.3d 1074, 1086 (7th Cir. 2008) (plaintiff’s arguments suggesting
an alternative ground for relief did not allege any facts establishing an “impenetrable defense” to
her claim); Konecranes, Inc. v. Davis, 2013 WL 1566326, at *3 (S.D. Ind. Apr. 12, 2013)
(plaintiff pled itself out of Court when its allegations negated an essential element of tortious
interference with business relationship claim);. Petrakopoulou v. DHR Int'l, Inc., 590 F. Supp. 2d
1013, 1016 (N.D. Ill. 2008) (counter-claimant may plead itself out of court by attaching
documents that show it is not entitled to judgment); Aluminum Co. of Am. v. City of Lafayette,
412 N.E.2d 312, 314 (Ind. Ct. App. 1980) (counter-plaintiff “pled itself out of court by
affirmatively alleging its claim for malicious prosecution had not yet matured”).
17
   This analysis applies with equal force to Great American’s claim that Ms. Greenbank failed to
properly furnish Thomas’s records, a duty also only imposed on her in the event of a covered
cause of loss.
                                                32
recitation of the facts, Ms. Greenbank has broadly alluded to Great American’s failure to

consider Thomas’s “insured use as a show horse, his future athleticism or Julie’s insured

investment” in its determination of whether to euthanize Thomas. Her legal analysis goes

no deeper than to conclusively state, “The facts evidence a ‘loss’ for ‘authorized humane

destruction, which Defendant’s [sic] unreasonably withheld.” Not until her discussion of

Great American’s alleged bad faith does her analysis go any deeper.

       Specifically, Ms. Greenbank claims that Great American is not permitted to

“unreasonably, arbitrarily, or out of self-interest” withhold its consent to Thomas’s

euthanization. She cites for this proposition decades-old cases originating from outside

Indiana, though she makes little to no effort to apply their principles here. 18 Even

assuming her legal arguments are correct, there is no factual support for finding that

Great American unreasonably, arbitrarily or otherwise improperly withheld Thomas’s

euthanization. Ms. Greenbank has consistently sidestepped an accurate recitation of

these facts in order to secure a favorable ruling.

       Ms. Greenbank alleges that Great American never “consider[ed] whether it was

reasonable to euthanize” Thomas. Instead, she says, Great American “ignored two

veterinarian opinions that Thomas’s condition justified euthanasia[.]” However, there is

absolutely no evidence in the record to support a finding that Great American “did not




18
  See Schefler v. Livestock & Cas. Ins. Co., 44 A.D.2d 811, 355 N.Y.S.2d 608 (App. Div. 1974);
Rosen v. Underwriters at Lloyd’s of London, 100 F. Supp. 825, 825 (E.D. Pa. 1951); Rodgers v.
Ins. Co. of Pa., 513 S.W.2d 113, 116 (Tex. Civ. App. 1974).
                                              33
consider” the reasonableness of euthanization, or that it ignored two veterinarians

recommending euthanization. [Dkt. 95-5, 141-147].

       The two veterinarians referenced here are Dr. Stone and Dr. MacGillivray. Dr.

Stone’s involvement was limited to his statement on June 8, 2018 that Thomas

“probably” needed euthanized. Dr. Stone plainly did not offer any opinion that Thomas’s

condition was “incurable” or otherwise indicate that alternative treatments would be

unreasonable or inhumane. Additionally, Dr. Stone acknowledged that another option

would be to “rework” Thomas’s treatment plan. [Dkt. 95-5, 141-147].

       Once in receipt of Dr. Stone’s opinion that euthanization “might be the humane

thing” to do, Great American made note of that recommendation – that Dr. Stone felt that

Thomas might need to be euthanized. Great American chose to exercise its rights

pursuant to the Policy to take possession of Thomas and to enlist its veterinarians to

assess his health. Great American advised Ms. Greenbank that it intended to retain Dr.

Slovis as a consulting veterinarian. [Dkt. 79-15]. Dr. MacGillivray, who oversaw

Thomas’s initial intake at Hagyard and coordinated his treatment plan, would report to

Dr. Slovis.

       As with Dr. Stone, Dr. MacGillivray never offered the opinion that euthanization

was the only reasonable course of action. To the contrary, though she recognized the very

real possibility of needing to euthanize Thomas, her professional opinion was that

Thomas should be comprehensively treated before any such decision was made. This

opinion was based on her belief that Thomas had not been receiving proper medical

treatment or care, and thus she was uncertain as to how he would respond if afforded

                                            34
adequate veterinarian services. Even the evidence Ms. Greenbank proffers obviously

reflects this opinion. For example, Claim Note 158 states, in part:

       The horse has two significant issues going on – the chest abscess and the RH foot
       abscess. If they cannot get him comfortable RH then even if they resolve the chest
       abscess (which is not out of the question – [Dr. MacGillivray] has resolved cases
       like these before) – then she will RX humane euthanasia. It would not be
       unreasonable to make that recommendation now – but she does not want to do so
       sine [sic] the horse has received no treatment for these issues, and she believes
       that they should at least try to see if they can improve his comfort and treat the
       abscess with the understanding that the prognosis is guarded. Dr. MacGillivray
       expressly stated that there were treatments that could have been performed that
       were not, she does not know why and no one has given her a reason why not[.]

       Moreover, there is simply no evidence that Great American was ignoring

veterinarian advice in selecting a treatment plan. In support of this claim, Ms. Greenbank

cites Ms. Bloxsom’s deposition testimony, which, once again, does not establish the point

Ms. Greenbank is attempting to make. Ms. Bloxsom testified that Great American had

“employed a qualified veterinarian” and was following their recommendations regarding

treatment. [Dkt. X, at 152.] This included “treating the horse according to its symptoms

and see[ing] how he improved.” [Id. at 195].

       Ms. Greenbank, despite the criticisms of Great American for these

mischaracterizations of the facts, still has offered no rebuttable. She offers no further

evidentiary support for her claim that Great American ignored veterinarians’

recommendations to euthanize Thomas. Indeed, the evidence supports an opposite

finding: that Great American knew euthanization was possible, but that its chosen

veterinarian (whose credibility as a vet has not been questioned) believed that it was

prudent to treat Thomas’s ailments, and Great American followed this advice.


                                              35
       We move next to address Great American’s claim that Ms. Greenbank has

misrepresented the meaning of Thomas’s “insured use,” and, more specifically, that Ms.

Greenbank improperly argues that Great American failed to consider this “insured use”

when making decisions for Thomas’s health. [Dkt. 95, at 17].

       Ms. Greenbank’s repeated references to Thomas’s “insured use” refers to another

provision in the Policy that provides mortality coverage so long as Thomas had been used

only for his specified permitted purpose, which was that of a show horse. [Dkt. 1-3, Sec.

VI(C)]. As Great American explains, this provision simply means that Ms. Greenbank

would not have been entitled to coverage if Thomas had been used in a different category

of activity without first receiving Great American’s authorization. It does not, as Ms.

Greenbank appears to believe, provide coverage for Thomas’s use only as a show horse.

Importantly, says Great American, Ms. Greenbank did not even have coverage for “loss

of use,” that is, the Policy did not provide coverage in the event Thomas was unable to

perform as a show horse. Thus, argues Great American, it had no duty to consider

“Thomas’s future athleticism” or Ms. Greenbank’s “investment” in Thomas as a show

horse, when reaching its decisions for Thomas’s healthcare. [Dkt. 95, at 17, Dkt. 95-2, at

151-52, 195].

       Ms. Greenbank offers minimal rebuttal on this point. She does not dispute Great

American’s construction of the Policy language, which appears to comport with a plain

reading of the “permitted use” provision, 19 or explain how this provision otherwise


19
   Section VI(C) specifically provides: “It is a condition precedent of any liability by us under
this policy that no ‘horse’ is used at any time during the ‘policy period’ or during any extensions
                                                36
entitles her to insurance coverage for Thomas’s use as a show horse. Nor does she offer

any other explanation as to why Great American would have been required to consider

Thomas’s “use” when deciding his course of treatment pursuant to this provision absent

coverage for “loss of use.” Instead, she argues that, by rendering Thomas a pleasure

horse, Thomas would no longer be used for his permitted purpose and Great American

would have voided her ability to receive benefits.

       This argument, importantly, reveals Ms. Greenbank’s understanding of the

purpose of the permitted use provision, which is not to provide her coverage for

Thomas’s use as a show horse but rather to define the scope of the disciplines (and

ultimately what risks) he may be exposed to. Moreover, even if Thomas’s use as a

pleasure horse were a separate “discipline”, as Ms. Greenbank believes (though Great

American disagrees), there is simply no indication that Great American would have

voided Policy coverage on the grounds that its own actions taken pursuant to the Policy

altered Thomas’s use.

        Ms. Greenbank’s minimal response to these arguments and Policy provisions

leaves her without a claim against Great American on this basis. 20 Nothing within the




of coverage for any purpose that is not specified in the Declarations. If you intend to use a
‘horse’ for a purpose other than that specified in the Declarations, you must notify us in advance
of that use and secure our agreement in a written endorsement to insure the "horse" for that other
purpose. If we agree to do so, we may condition our agreement on the payment of additional
premium.”
20
   Though briefly touched upon, but not directly at issue in the parties’ summary judgment
briefing is the question of whether Great American committed a breach of contract by approving
the tenectomy. We encourage Ms. Greenbank to consider the viability of this claim before
pressing forward with it in light of our ruling on the permitted use provision.
                                                37
Policy mandated that Great American consider Thomas’s value as a show horse in its

decision-making process with regard to his care.

       Finally, we note that while Ms. Greenbank presents certain information related to

Thomas’s ongoing health issues during the period he was in Great American’s care, she

never advances any substantiated claim that Great American’s ongoing medical care of

Thomas was somehow inhumane (aside from an allegation in her Amended Complaint

and a conclusory statement that it is “cruel” of Great American to keep a “blank check”

to keep Thomas alive). 21 She does not contend that Thomas’s health was so deteriorated

that it was inhumane and unreasonable to keep him alive rather than to euthanize him.

Instead, her argument on these issues has focused entirely on how Great American’s

medical treatment of Thomas destroyed his economic value as a show horse and that his

continued, costly care as a pasture horse is unreasonable in light of his supposed

“insured” use.

       Ms. Greenbank disagrees with Great American’s decisions, apparently preferring

that Thomas be euthanized rather than rendered a pasture horse. However, she has

offered no cogent analysis as to how this belief entitles her to insurance proceeds

pursuant to the Policy. We cannot conclude that an “unreasonable withholding” gives rise

to a covered cause of loss when Ms. Greenbank has not supported her claim of

“unreasonableness” with any reasoned discussion supported by law or fact.



21
   Ms. Greenbank also accuses Great American of “sugar coating” Thomas’s current health
status. In response, Great American argues it is being entirely forthright and proactive in its
communications regarding Thomas’s health. Ms. Greenbank does not offer any rebuttal.
                                                38
       Having determined that no covered cause loss has occurred, we need not review

the parties’ remaining arguments on this issue. Summary judgment is granted for Great

American on this breach of contract claim against it.

   B. Great American is Entitled to Summary Judgment on Ms. Greenbank’s Bad Faith
      Claim for Denial of Coverage

       Ms. Greenbank argues that Great American breached its duty of good faith when it

denied coverage pursuant to the Policy’s mortality provision.

       “Indiana law has long recognized that there is a legal duty implied in all insurance

contracts that the insurer deal in good faith with its insured.” Allstate Ins. Co. v. Fields,

885 N.E.2d 728, 732 (Ind.Ct.App.2008). This obligation includes the duty to refrain

from: “(1) making an unfounded refusal to pay policy proceeds; (2) causing an

unfounded delay in payment; (3) deceiving the insured; and (4) exercising an unfair

advantage to pressure an insured into settlement of his claim.” Knowledge A-Z, Inc. v.

Sentry Ins., 857 N.E.2d 411, 422 (Ind. Ct. App. 2006). “A claim of bad faith based on a

denial of coverage or refusal to pay exists when the insurer denies a claim despite

knowing it lacks a rational, principled basis for doing so.” HMV Indy I, LLC v. HSB

Specialty Ins. Co., 413 F. Supp. 3d 801, 806, 2019 WL 4193378 (S.D. Ind. 2019).

       The Court has determined as a matter of law that Great American did not

improperly deny mortality coverage. Accordingly, it cannot be found to have acted in bad

faith. Kartman v. State Farm Mut. Auto. Ins. Co., 634 F.3d 883, 891, 2011 WL 488879

(7th Cir. 2011); Shifrin v. Liberty Mut. Ins., 991 F. Supp. 2d 1022, 1045, 2014 WL 87877

(S.D. Ind. 2014). Notwithstanding this conclusion, we briefly review Ms. Greenbank’s


                                              39
related arguments with respect to her position that her bad faith claim should survive

summary judgment.

       First, Ms. Greenbank argues that Great American “intentionally disregarded”

Policy terms by requesting that she participate in EOUs despite denying this existence of

a covered cause of loss. However, she offers no explanation for the way in which this

argument supports a finding of bad faith in the event that Court ruled against her on the

coverage claim. While we agree that Great American is foreclosed from using her failure

to participate in the EOUs prior to initiating suit against her, Ms. Greenbank

insufficiently explains how Great American’s conduct in this regard reflects “ill will” as

opposed to a good faith dispute as to construction of the EOU provision.

       Ms. Greenbank claims that Great American’s admission that it is “cheaper to pay

Thomas’s continued treatment than a mortality claim” “evidences [its] dishonest purpose

and ill will.” Her contention is based on an e-mail exchange between Ms. Bloxsom’s

supervisor, Meriweather Moore, and Kathy Coyne, Great American’s Vice President for

its Equine Mortality Provision, during which Ms. Moore stated, “Yikes!! I can’t believe

we’re still incurring bills like that 4 months out.” Ms. Coyne responded, “I guess it is

better than $500k ! ! !” Ms. Greenbank places too much stock in the evidentiary value of

this passing statement by Ms. Coyne. In fact, this e-mail does not show that Great

American acted dishonestly “in refusing to pay the admitted Covered Cause of Loss and

keeping Thomas alive just to avoid such a claim.” The only things it reflects is Ms.

Coyne’s acknowledgement that they were paying less in Thomas’s medical expenses than

$500,000. Clearly, what the e-mail does not show is that Great American deceitfully

                                             40
concocted a plan to preserve Thomas’s life with complete disregard for his health, as Ms.

Greenbank apparently believes occurred.

       Finally, we review Ms. Greenbank’s argument that Great American created for

itself a conflict of interest when it took control of Thomas’s health. Specifically, she

argues that Great American’s conduct placed it in the roles of both insurer and insured.

However, her proffered cases simply do not support a finding that an insurer acts in bad

faith when its asserts control over the insured property. See Stephan v. Unum Life. Ins.

Co. of Am., 697 F. 3d 917, 929 (9th Cir. 2012) (evaluating whether claims administrator

violated fiduciary duties imposed by ERISA); Snodgrass v. Baize, 405 N.E.2d 48, 53

(Ind. Ct. App. 1980) (evaluating conflict of interest between insured and insurer within

the duty to defend context). She further claims that Great American’s interest conflicted

with her own, though she offers no explanation as to how this gives rise to a bad faith

claim. Finally, she acknowledges that Great American had instructed veterinarians at

Hagyard to act in Thomas’s interest, yet, once again, fails to offer any coherent analysis

as to how this gives rise to a bad faith claim. Apparently believing that any act taken by

Great American which did not exclusively and directly serve her desire to receive a pay

out of the Policy benefits was in bad faith will not carry the day in preserving these

claims. 22

       What remains still unaddressed by the court is whether Great American acted in

bad faith by either 1) denying coverage for certain medical expenses or 2) refusing to


22
  For example, Ms. Greenbank takes issue with the fact that, “Dr. MacGillivray was an advocate
for Thomas’s interests and not [Ms. Greenbank’s] interests.” [Dkt. 80, at 48].
                                             41
honor Ms. Greenbank’s Guaranteed Renewal Endorsement. 23 Because the breach of

contract allegations underlying the related claims of bad faith have yet to be resolved, we

cannot determine at this juncture whether these alleged breaches were committed in bad

faith.

     C. State Law Claims

         Great American has moved for summary judgment on Ms. Greenbank’s state law

claims, brought pursuant to Indiana common law and the Indiana Crime Victims Relief

Act (“CVRA”), Ind. Code § 34-24-3-1 (2019), which affords victims of various crimes a

civil remedy. Ms. Greenbank’s claims for theft, statutory conversion, criminal mischief,

and statutory fraud are governed by the CVRA, whereas her claims for common law

fraud and common law conversion as well as her negligence claim are not.

         Great American has incorporated by reference its brief in support of its Motion for

Judgment on the Pleadings, which the Court previously denied. In our denial, we noted

that Great American had sought dismissal of all of Ms. Greenbank’s state law claims on

the grounds that she had not properly pled that Great American had exercised

“unauthorized control or possession of Thomas.” However, we ruled there that Great



23
   This includes her bad faith claims that Great American denied medical expenses without a
rational basis and that Great American improperly issued a “sham policy” for limited coverage
rather than honoring the Guaranteed Renewal Endorsement. We have disregarded at this time
certain additional bad faith arguments that seemingly have no connection to any of the coverage
disputes. For example, Ms. Greenbank asserts that a Great American employee improperly
shared a video of Thomas to friends, family, and others stating “it was the worst case of abuse
and neglect she had ever seen.” Though this may have violated Great American’s internal ethical
or confidentiality policies, Ms. Greenbank does not explain how such internal violation also
offends the contractual principles of bad faith. Similarly, Ms. Greenbank offers no explanation as
to how Great American’s continued control of Thomas implicates bad faith.
                                               42
American had failed to recognize (a failure which continues in its summary judgment

briefing) that “unauthorized control” is as element only of theft, statutory conversion, and

common law conversion, not criminal mischief or fraud. We also rejected Great

American’s contentions that unauthorized control had been insufficiently pled on the

grounds that the Policy authorized such control, explaining therein:

       Great American never acknowledges Ms. Greenbank’s non-contractual
       allegations. Great American places the full weight of its argument on the Policy
       provisions authorizing its possession and control of Thomas but does virtually
       nothing to address the portion of these legal claims based on its actions after the
       termination of the Policy and outside of its terms. Even if we were fully persuaded
       by Great American’s argument that it acted appropriately pursuant to its
       unambiguous contractual authorization when it took possession and control of
       Thomas, and even if there were no disputed factual matters on this issue, we could
       not find for it. Each of these legal claims incorporates Ms. Greenbank’s allegations
       that Great American continued to maintain possession and control of Thomas after
       the termination of the Policy and to the date of the Operative Complaint without
       her consent.

       Great American repeats many of these deficiencies in its summary judgment

briefs. Notwithstanding these shortcomings, we shall undertake a review of whether

Great American is entitled to summary judgment on any of Ms. Greenbank’s state law

claims against it.

   1. Great American is Entitled to Summary Judgment on Ms. Greenbank’s
      Conversion Claims with Respect to its Continued Control of Thomas

       Ms. Greenbank charges Great American with having committed tortious and

statutory conversion by exerting unauthorized control over Thomas following the

termination of the Policy.

       The parties dispute the legal elements of conversion under Indiana law, both

ignoring the fact that Indiana imposes separate elements depending on whether the

                                            43
plaintiff is alleging tortious conversion or criminal conversion pursuant to the CVRA.

Specifically, the parties disagree as to whether in alleging conversion, an essential

component of which is the defendant’s unauthorized control regardless of whether one is

pursuing a criminal or tortious conversion action, the plaintiff must “demand” the return

of the property. Ms. Greenbank says no, Great American says yes. Both are partially

correct.

       With respect to Ms. Greenbank’s allegations that Great American committed

tortious conversion by retaining unauthorized possession and control of Thomas

following the termination of the Policy, demand may be necessary. As this Court has

explained, “Where the initial possession is lawful, civil conversion occurs only after an

unqualified demand for return.” O.K. Sand & Gravel, Inc. v. Martin Marietta Corp., 786

F. Supp. 1442, 1450 (S.D. Ind. 1992) (quoting Coffel v. Perry, 452 N.E.2d 1066, 1069

(Ind. Ct. App.1983); see also Aaron MacGregor & Associates, LLC v. Zhejiang Jinfei

Kaida Wheels Co., 328 F. Supp. 3d 906, 929, 2018 WL 3062404 (N.D. Ind. 2018).

However, if the initial possession was unlawful, the tort victim need not issue an

unqualified demand. O.K. Sand & Gravel, Inc., 786 F. Supp. at 1450. Statutory

conversion, on the other hand, does not require a plaintiff to make a demand for return.

Id. (“The elements necessary to establish conversion are those found in the criminal

statute . . . While a demand for return may be evidence as to the intent element, it is not

itself an element of criminal conversion.”)

       We begin our review of Ms. Greenbank’s tortious conversion claim noting that it

is uncontested between the parties that Great American’s initial possession and control of

                                              44
Thomas was lawful by virtue of its Policy rights. Accordingly, Great American is correct

in maintaining that Ms. Greenbank was required to make an “unqualified demand” for

return in order for this claim to survive summary judgment. Aaron MacGregor, 328 F.

Supp. 3d at 239. It is further uncontested that no demand has occurred. 24

       However, she may be excused from making a demand if “such a gesture would

have been futile.” See O.K. Sand & Gravel, 786 F. Supp. at 1450. Futility may be found,

for example, when the property has been disposed of or destroyed, or where the tortfeaser

assumes a position establishing that any demand would be fruitless See id.; Tucker v.

Capital City Riggers, 437 N.E.2d 1048, 1051 (Ind. Ct. App. 1982).

       Ms. Greenbank claims that such “futility” existed here. Rather than explaining

how this is so, she provides several citations to deposition excerpts and communications

between herself and Great American, none of which support a finding of futility. Ms.

Bloxsom’s deposition, and the text message between Ms. Bloxsom and Dr. MacGillivray,

merely establish that, at the time Great American took control of Thomas’s healthcare, it

directed Hagyard not to release Thomas to Ms. Greenbank absent a recommendation to

do so by Dr. MacGillivray and Great American’s approval. Ms. Bloxsom further testified

that she had not revisited the topic with Great American following the termination of the

Policy. Nothing in these deposition excerpts indicates how Great American would have

responded to a demand from Ms. Greenbank following the termination of the Policy.



24
  That the filing of this lawsuit could be interpreted as a demand or an objection to Great
American’s continued control of Thomas is not an argument raised by Ms. Greenbank and not
one the Court will construct for her.
                                             45
       Ms. Greenbank also cites the deposition testimony of Ms. Coyne, which Ms.

Greenbank argues reflects Great American’s opinion that any request for the return of

Thomas would have to go through “lawyers and the courts.” However, her citation does

not direct the Court to any such testimony. Moreover, with the help of Great American,

the Court located the testimony to which she was apparently referring, which does not

support a finding that a demand for Thomas would be in vain. 25 Rather, Ms. Coyne, when

questioned on the topic, responded:

       If Mrs. Greenbank decided she wants the horse, then that would be -- obviously,
       it's still her animal.· She could pick it up.· But based on our litigation, that may be
       something that would have to go through the attorneys and the courts.

       [Dkt. 95-18, at 111]. Merely acknowledging that, because of ongoing litigation,

the courts may have to become involved cannot reasonably be said to render any demand

“futile” in light of the fact that Ms. Coyne clearly testified that Thomas belongs to Ms.

Greenbank, and thus he is hers to “pick up” if she wanted to do so.

       Ms. Greenbank also cites an Indiana Supreme Court case from 1859 for the

proposition that “proof that the defendant promised to return the goods to the plaintiff,

and that he had not returned them, is sufficient evidence of a conversion, without

showing a demand and refusal.” The Michigan Southern and Northern Indiana Railroad

Company v. Bivens, 13 Ind. 227 (Ind. 1859). She argues that this applies where “an

insurance company exercises a right under a policy to take the insured’s property and


25
  Ms. Greenbank has not argued that Great American, by virtue of its Motion to Preserve
Evidence in which it sought a court order authorizing its continued control of Thomas, reflects its
position that any demand from her would have been in vain. Again, as reiterated throughout this
entry, the Court will not construct the parties’ arguments for them.
                                                46
subsequently terminates the policy and fails to return the insured’s property.” Ms.

Greenbank’s argument is largely conclusory and undeveloped. Significantly, it fails to

comport with the modern rule that tortious conversion, in the context of what was once

lawful possession, necessitates demand. Additionally, she cites no authority supporting

her interpretation that the termination of the Policy translates into a “proof of a promise

to return” such that any demand would have been futile.

       We next turn to Ms. Greenbank’s claim for statutory conversion, for which a

“demand” is not a prerequisite. However, the lack of a demand may negate the necessary

mens rea element of statutory conversion, that is, that the defendant’s knowing or

intentional exertion of unauthorized control over another’s property. Smeigh v. Johns

Manville, Inc., 643 F.3d 554, 563, 2011 WL 2555819 (7th Cir. 2011); O.K. Sand &

Gravel, Inc., 786 F. Supp. at 1451. This is because, without a demand, a party may not

“know” that it has exerted unauthorized control of another’s property. Id. Additionally, A

defendant’s reasonable belief that it has controlled or continued to control property with

the owner’s consent defeats the mens rea element of conversion. Smeigh, 643 F. 3d at

563. Whitlock v. Brown, 596 F.3d 406, 413 (7th Cir. 2010).


       Great American argues that Ms. Greenbank’s lack of demand and apparent apathy

as to whether Great American retained possession of Thomas serves to show that Great

American has not “knowingly or intentionally” maintained unauthorized control of

Thomas. Specifically, Great American stresses that Ms. Greenbank has never requested

the return of Thomas. Once the Policy ended, Ms. Greenbank did not object to Great


                                             47
American’s continued care of him, nor has she voiced any objections since that time.

Additionally, Great American’s counsel has submitted sworn affidavits stating that Ms.

Greenbank’s counsel represented to them in a February 2019 telephonic status conference

that Great American could keep Thomas. [Dkt. 95-2]. Specifically, Great American

reports that the following exchange occurred:

       Magistrate Judge: Do you want the horse or not?
       Ms. Greenbank’s Counsel: No, as far as we are concerned they can keep it

       Ms. Greenbank’s sole response to these averments is that Great American has

“failed to explain” how the “essence” of a telephone call was transcribed to a verbatim

quote. However, she offers no objection to the “essence” of those statements nor the

admissibility of the affidavits. [Dkt. 108, at 3]. Great American claims that it relied on

these representations as well as Ms. Greenbank’s lack of objections, and thus reasonably

believed that it was authorized to maintain control of Thomas following the termination

of this Policy.


       We find these circumstances analogous to those presented to the Seventh Circuit

in Smeigh v. Johns Manville, Inc. Smeigh, 643 F. 3d at 554. In Smeigh an individual

terminated by his employer charged the employer with unlawfully retaining his personal

property after his termination. Id. at 557. At the time of his termination, the individual

was informed that his locker would be cleaned out and his personal property returned.

When some of his property was not returned, he accused his employer of committing

statutory conversion. Id. The Seventh Circuit affirmed the district’s grant of summary

judgment for the employer, noting that the individual had never objected to his former

                                             48
employer retaining his property at the time of his termination, nor had he ever demanded

the return of his property. Id. at 564-65. Based on these inactions, the Seventh Circuit

concluded that the individual had failed to present evidence which could raise a

reasonable inference that the possession was knowingly unauthorized. Id.


       In similar fashion, Ms. Greenbank has not objected to Great American’s continued

control of Thomas, she has not demanded his return, and she has not offered any other

argument or an explanation that would support a finding that Great American has

knowingly acted without authorization in its continued control of Thomas. Her arguments

distilled down into her belief that demand was not necessary, and, if it was, it would have

been futile. These arguments simply cannot withstand the weight of authorities and

evidence that say otherwise.


       While determining if a defendant acted with the requisite mens rea is generally a

question of fact, there is no evidence before us that would allow a reasonable juror to

conclude that Great American “knowingly or intentionally” exercised unauthorized

control over Thomas as necessary to establish liability under the CVRA. Accordingly,

Summary Judgment is granted for Great American on these claims. 26




26
  Ms. Greenbank also accuses Great American of committing tortious and statutory conversion
by converting her money into a “sham” short-term renewal policy. Though Great American
briefly touches on this issue in its responsive briefings, this question has not been fully briefed in
a manner that is amenable to a summary judgment ruling. Accordingly, Counts IV and VII
survive summary judgment to the extent they relate to alleged conversion of Ms. Greenbank’s
money.
                                                 49
   2. Summary Judgment Must Be Granted to Great American on Ms. Greenbank’s
      Allegations of Theft

       Ms. Greenbank next accuses Great American of theft pursuant to the CVRA,

which imposes liability against individuals who knowingly or intentionally exert

unauthorized control over another’s property with the intent to deprive the other person

of any part of its value or use. Ind. Code. § 35-43-4-2. Much like statutory conversion, an

essential element of theft is one’s “knowing or intentional unauthorized control.” Because

no evidence exists that would support a finding that this element has been satisfied,

summary judgment is granted for Great American on this claim.

   3. Great American is Not Entitled to Summary Judgment on Ms. Greenbank’s Claims
      of Fraud & Criminal Mischief

       Ms. Greenbank has also brought claims for common law, statutory, and

constructive fraud as well as criminal mischief. Ms. Greenbank’s claims for fraud are

based on Great American’s alleged false representations to Ms. Greenbank with respect

to her policy rights, which were relied upon to her detriment. [See Am. Compl. ¶ 113-

122]. Her claim of criminal mischief is based on her belief that Great American

unlawfully “damaged” Thomas. [Id. ¶ 108-112].

       Great American requests summary judgment in its favor for each of these claims;

however, Great American offers no explanation as to why summary judgment is

warranted. The gravamen of Great American’s arguments with respect to these claims is

that, because it did not act with the requisite mens rea to commit conversion or theft, it

could not have acted with the requisite intent to commit fraud or criminal mischief.

However, the mens rea element of theft and conversion relates to the defendant’s

                                             50
knowledge or intent when maintaining the alleged “unauthorized control” of another’s

property, which is not an element of fraud of criminal mischief. Indeed, Great American

never even addresses the elements of the various alleged frauds nor criminal mischief,

and it also fails to offer any analysis as to how this finding in the context of conversion

and thefts comports to an analysis of fraud and criminal mischief. Additionally, whether

one acts with the necessary mens rea is inherently a factual question, yet Great American,

by failing to completely address the law or apply it to the facts, has not produced in us

the firm conviction as to the right result. Its incorporation of its flawed Motion for

Judgment on the Pleadings briefing certainly does not save it.

        We will not grant summary judgment in Great American’s favor on these claims

when it has presented no cogent analysis as to why such a ruling is warranted.

     4. Great American is Not Entitled to Summary Judgment on Ms. Greenbank’s
        Negligence Claim

        We turn now to Ms. Greenbank’s final claim against Great American: common

law negligence. 27 To establish a claim of negligence, a party must show: (1) a duty owed

to the plaintiff by the defendant; (2) a breach of that duty by the defendant; and (3) an

injury to the plaintiff proximately caused by that breach. Severance v. New Castle Cmty.

Sch. Corp., 75 N.E.3d 541, 546 (Ind. Ct. App. 2017).

27
   We note that Ms. Greenbank concludes her briefing by presenting a confusing argument that
she is “entitled to judgment” on several of Great American’s affirmative defenses disclosed in its
Statement of Defenses, which it was required to produced pursuant to the parties’ Case
Management Plan. She also asserts that Great American’s “fraud/misrepresentation defense”
fails as a matter of law. Beyond our discussion of Great American’s affirmative defenses as they
relate to the specific issues raised in the parties’ summary judgment briefing and this Order, it is
completely unclear why the Court would at this point in the proceedings analyze the viability of
these defenses, let alone grant her judgment on said defenses.
                                                51
       Ms. Greenbank alleges that Great American owed her a duty “to use reasonable

care to protect [her] investment in Thomas while in [Great American’s] possession, to act

in [her] best interest and to not take action contrary to [her] interests so as to damage

[her] property.” [Am. Compl. ¶ 128]. She claims that Great American breached this duty,

causing her damages. Great American presents two argument in support of its request for

summary judgment on this claim. First, that the negligence claim is barred by the

“Economic Loss Doctrine,” and second, that Ms. Greenbank has not suffered damages.

Great American does not address the “duty” or “breach” elements of Ms. Greenbank’s

negligence claim.

       The Economic Loss Doctrine provides that “a defendant is not liable under a tort

theory for any purely economic loss caused by its negligence. Indianapolis-Marion Cty.

Pub. Library v. Charlier Clark & Linard, P.C., 929 N.E.2d 722, 729 (Ind. 2010).

Pursuant to this doctrine, Indiana courts, including this one, have barred negligence

actions that sound exclusively in contract law. See First Internet Bank of Indiana v.

Lawyers Title Ins. Co., 2009 WL 2092782, at *8 (S.D. Ind. July 13, 2009). According to

Great American, any claims for losses with respect to Thomas’s value could be resolved

by virtue of the Policy provisions, and thus the Economic Loss Doctrine forecloses Ms.

Greenbank’s negligence claims.

       Ms. Greenbank responds that the Economic Loss Doctrine would not bar any

claims for damages that she may have incurred while Thomas was in Great American’s

care following the termination of the Policy. She also asserts the she is permitted to plead

her state law claim in the alternative to her contract claim.

                                              52
       Great American offers a rebuttal only to Ms. Greenbank’s second argument; it

does not explain how the Economic Loss doctrine would bar Ms. Greenbank’s negligence

claim to the extent it relates to any damages incurred following the termination of the

Policy. We concur with Ms. Greenbank that any damages which occurred post-

termination would be outside the purview of the parties’ contract.

       Great American also asserts that Ms. Greenbank has not suffered any damages.

The Court finds it prudent to refrain from offering any opinion as to whether Ms.

Greenbank may have suffered any compensable injuries resulting from Great American’s

negligence on the grounds that the parties’ briefings on this issue are wholly

underdeveloped, leaving the Court with more questions than answers.

       For example, Great American first asserts that Ms. Greenbank has not suffered

any damages because Thomas is alive. Ms. Greenbank responds that Great American

ignores any damages as to Thomas’s value that may have resulted from Great American’s

continuing care of Thomas following the termination of the Policy. Great American

replies that any loss would have been the result of the tenectomy, which occurred during

the Policy period. Great American does not address Ms. Greenbank’s claim that

Thomas’s value may have lessened because of action taken later on. Nor does it, for

example, argue that Thomas’s value has not decreased since it came into Great

American’s possession and thus Ms. Greenbank has suffered no compensable damages.

Though Great American may harbor a legitimate level of skepticism as to any such

damages, it has not provided any thoughtful, reasoned analysis of this issue, and thus the

Court cannot grant summary judgment on this basis.

                                            53
                                    CONCLUSION

      Great American’s Motion for Summary Judgment [Dkt. 51] is granted in part

and denied in part. Ms. Greenbank’s Cross-Motion for Partial Summary Judgment [Dkt.

79] is denied.

   • Great American’s Motion for Summary Judgment is granted with respect to Ms.

      Greenbank’s claim for breach of contract (Count I) on the basis that Great

      American improperly denied Ms. Greenbank’s claim for mortality coverage. Ms.

      Greenbank’s Cross-Motion on this same issue is denied. Ms. Greenbank’s

      remaining breach of contract claims in Count I that were not addressed by this

      Order relate to Great American’s denial of medical expenses, Great American’s

      approval of the tenectomy, and Great American’s denial of the Guaranteed Policy

      Renewal.

   • Great American’s Motion for Summary Judgment is granted with respect to Ms.

      Greenbank’s bad faith claim (Count II) as it specifically relates to the denial of

      mortality coverage.

   • Great American’s Motion for Summary Judgment is granted for Count III (theft).

   • Great American’s Motion for Summary Judgment is granted for Count IV

      (Statutory Conversion) and Count VII (Tortious Conversion) to the extent these

      claims relate to Great American’s unauthorized control of Thomas following the

      termination of the Policy. Great American’s Motion for Summary Judgment on

      Counts IV and VII is denied with respect to the alleged conversion of Ms.

      Greenbank’s funds.
                                            54
   • Great American’s Motion for Summary Judgment is denied with respect to

       Counts V (Criminal Mischief), Count VI (Fraud), and Count VIII (Negligence).

       Ms. Greenbank’s Motion for Reconsideration [Dkt. 64] is denied. Her Objection

to the Magistrate Judge’s January 2, 2020 Order [Dkt. 86] is overruled.

       IT IS SO ORDERED.


      Date:        3/31/2020                     _______________________________
                                                  SARAH EVANS BARKER, JUDGE
                                                  United States District Court
                                                  Southern District of Indiana

Distribution:

Robert L. Burkart
ZIEMER STAYMAN WEITZEL & SHOULDERS
rburkart@zsws.com

Christopher S. Burnside
FROST BROWN TODD LLC
cburnside@fbtlaw.com

Kevin Nathaniel Fowler
FROST BROWN TODD LLC (Louisville)
nfowler@fbtlaw.com

Justin S. Fowles
FROST BROWN TODD LLC
jfowles@fbtlaw.com

Christopher Glade Johnson
FROST BROWN TODD LLC
cjohnson@fbtlaw.com

Patrick A. Shoulders
ZIEMER STAYMAN WEITZEL & SHOULDERS
pshoulders@zsws.com



                                           55
Clifford R. Whitehead
ZIEMER STAYMAN WEITZEL & SHOULDERS LLP
cwhitehead@zsws.com




                             56
